___________

                                    No. 95-4048
                                    ___________


United States of America,                 *
                                          *
             Appellee,                    *
                                          *    Appeal from the United States
     v.                                   *    District Court for the
                                          *    District of Nebraska.
Winston Thomas, formerly known            *
as Michael S. Diaz,                       *
                                          *
             Appellant.                   *

                                    __________

                     Submitted:     April 8, 1996

                           Filed:   May 10, 1996
                                    __________

Before MAGILL, HENLEY, and LOKEN, Circuit Judges.

                                    ___________


MAGILL, Circuit Judge.


     Winston    Thomas    appeals   the   district   court's   determination   that
evidence seized from a passenger in his car could be used against him at
trial.    Because Thomas voluntarily consented to the search, we affirm.


                                          I.


     On December 10, 1993, driver Thomas, passenger Galinda Edwards, and
a backseat passenger were traveling on Interstate 80 in Nebraska in a
rental car driven by Thomas when officer James Brady of the Nebraska State
Patrol pulled them over for speeding.          After inspecting Thomas's license
and car rental agreement, Brady issued Thomas a speeding citation.
     During the stop, officer Brady noticed that there was a 2700- mile
difference between the car's checkout mileage and the present mileage on
the odometer.     Because Thomas was only 400 miles from Denver, where he
rented the car, Brady became suspicious that Thomas was transporting drugs.
Brady requested that Thomas accompany him back to the police car.          Once
there, Brady asked Thomas if he could search the car.       He provided Thomas
with a consent-to-search form.       At this point, Officer Brady cautioned
Thomas that he need not consent to the search.             Thomas nevertheless
reviewed and signed the consent form.


     After searching the car, officer Brady performed a pat down of the
two passengers.    Neither possessed any weapons, but a search of Edwards
revealed that she was carrying brown paper bags containing cocaine.          At
this point, all three passengers were placed under arrest and the car was
impounded.


     Thomas was charged with possession with intent to distribute more
than fifty grams of cocaine base, in violation of 21 U.S.C. § 841(a)(1).
Prior to trial, Thomas moved to suppress any evidence seized from his
vehicle and from the person of Edwards on the grounds that officer Brady
lacked an articulable and reasonable suspicion to justify the detention of
Thomas following the identification procedure, vitiating the consent to
search.


     The magistrate judge recommended suppression of any evidence seized
from the vehicle or from Thomas's person.        However, the magistrate judge
concluded that Thomas lacked standing to challenge the search of Edwards,
and thus he recommended that the cocaine seized from Edwards should be
admitted at trial.


     The     district   court   adopted   the   recommendation.   Thomas   then
conditionally pled guilty to the indictment, reserving the right to appeal
the partial denial of his suppression motion.          He was sentenced to 324
months imprisonment.     Thomas appeals.




                                      -2-
                                           II.


     We assume without deciding that Thomas would have standing to
challenge the evidence seized from Edwards as fruits of his illegal
detention.        However, the evidence may still be admissible if Thomas
voluntarily consented to the search.


     The district court determined that Thomas's consent to search was
involuntary.      Because this conclusion was based solely on the fact that the
consent followed an illegal detention, and because the district court did
not take into account subsequent events that demonstrate that the consent
was freely given, we conclude that the district court's finding is clearly
erroneous.     See United States v. White, 42 F.3d 457, 459 (8th Cir. 1994)
(standard of review).


     The present case is controlled by this Court's opinion in United
States v. Ramos, 42 F.3d 1160 (8th Cir. 1994), cert. denied, 115 S. Ct.
2015 (1995).       In Ramos, following an illegal detention, the defendant
consented    to    a   search   of   his   car.   Before   consenting,   Ramos   was
specifically made aware of his right to refuse to consent.         Based on these
facts, the panel concluded that the voluntary consent rendered the evidence
seized admissible.       Id. at 1164.


     The Ramos court noted that the fact of an illegal detention is only
the start, and not the end, of the Fourth Amendment analysis.            Even given
the illegal detention, a court must still decide if the consent was
nevertheless "sufficiently an act of free will to purge the primary taint."
Id. (quoting Wong Sun v. United States, 371 U.S. 471, 486 (1963)).               The
court went on to conclude that the consent given was "sufficiently an act
of free will":


     The officer told [the defendant], both orally and in writing,
     that he did not have to sign the consent form. Such a warning
     is not required by law, Schneckloth v. Bustamonte, 412 U.S. 218
     (1973), and so the fact that the




                                           -3-
       officer gave it indicates rather strongly to us that he was not
       attempting to exploit an illegal situation. The arrest and
       consent were close in time, and there were no intervening
       circumstances, but the officer's conduct was in good faith, and
       the violation of Terry was not flagrant. What happened here,
       really, went beyond voluntary consent. It was an affirmative
       waiver of [the defendant's] Fourth Amendment right to prevent
       a search of his vehicle.


Id.


       In the present case, Thomas was specifically made aware of his right
to refuse consent.      As in Ramos, this "indicates rather strongly to us that
[the officer] was not attempting to exploit an illegal situation."         Id.
Further, the officer in this case had some suspicion that criminal activity
was afoot, and the violation of Terry was not flagrant.     Based on these two
factors, we hold that "signing the consent form was sufficiently an act of
free   will [by Thomas] to purge the taint of the preceding illegal
detention."     Id.     Therefore, the consent was voluntary and the evidence
discovered during the search was admissible.


                                       III.


       Thomas voluntarily consented to the search, rendering admissible the
evidence seized from the person of Edwards.        Accordingly, we affirm the
decision of the district court on alternate grounds.


       A true copy.


              Attest:


                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -4-